Citation Nr: 0727229	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disability.  The veteran 
testified before the Board in July 2007.  


FINDING OF FACT

The veteran's back disability was initially manifested many 
years after his separation from service and is unrelated to 
his period of active service or to any incident therein.   


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and March 
2006 and a rating decision in December 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  


Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  In reaching this 
conclusion, the Board notes that the sole available service 
medical record in this case is the veteran's October 1953 
separation examination.  Information received from the 
National Personnel Records Center (NPRC) suggests that the 
remainder of the veteran's service records are presumed to 
have been destroyed in a fire in 1973.  When a veteran's 
records have been destroyed, VA has an obligation to search 
for alternative records that might support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a 
letter dated in November 2005, the RO advised the veteran of 
the unavailability of his service medical records.  He was 
asked to submit any copies of military service medical 
records that he might have.  The veteran has not submitted 
any additional service medical records.  

While it is unfortunate that there are no additional service 
medical records available, the absence of service medical 
records does not preclude a grant of service connection.  The 
in-service manifestation of a disability, and the severity 
thereof, can be shown by other records, such as, for example, 
private medical records compiled during or soon after 
service, or lay statements.  See 38 C.F.R. § 3.303(b) (1999).  
However, the Board must note that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).


Factual Background

The October 1953 service separation examination contains no 
complaints regarding the veteran's back, and his spine was 
found to have no abnormalities.  

The first post-service clinical evidence of symptoms relating 
to a back disability is a February 1970 private medical 
report where the veteran complained of back pain and chest 
pain.  There was muscular pain, and the physician found that 
it was related to pneumonia.  

In an April 1990 private medical report, the veteran reported 
that he had sustained a fall a couple days previously and 
injured the left side of his chest.  Examination revealed 
crepitance over the ninth rib anteriorally, and an X-ray 
confirmed a fracture.  The veteran had a rib belt that was 
helping, and the physician prescribed him some pain 
medication.  

A September 2004 private medical report showed that the 
veteran had a history of low back pain.  He complained of 
slight soreness in his low back with mild radiation of pain 
to the hips and upper thigh.  He reported that the pain had 
been ongoing for the previous eight to nine months and was 
relieved by resting.  He also reported slight tingling in the 
left ankle.  An MRI of the lumbar spine revealed mild disk 
and spondylotic degeneration throughout the lumbar spine.  

In a June 2005 VA medical report, the veteran stated that he 
had had a pre-service operation on his low back in 1942 to 
take out a rib due to pneumonia, and a chest tube was 
installed.  He complained of having periodic back problems 
since that time.  He reported that the back pain was 
intermittent, rating it mild to severe, and stated that it 
was worse during the day when he did not have a comfortable 
chair to sit in.  He complained that his pain extended from 
his mid back to his hips and was worse on the right side.  An 
X-ray of the lumbosacral spine showed two millimeters of 
forward slippage of L5 on S1 with anterior osteophytic 
spurring at L1-L2, L3-L4, and L4-L5.  The diagnosis was back 
pain.  

The veteran underwent subsequent private physical therapy 
treatment in June 2005 for his back condition.  At the 
initial visit, the veteran complained of an ongoing history 
of back pain over several years with a history of right 
thoracic to lumbar and hip pain intermittently worsening in 
the previous week.  He reported that the pain was worst at 
the end of the day, and he could not attend his 
grandchildren's baseball games because he could not tolerate 
standing or sitting in the bleachers.  Examination revealed 
evidence of a surgical scar between the eighth and ninth ribs 
on the right posteriorly in the thorax.  The veteran stated 
that he had had a bout of pneumonia when he was twelve years 
old that required drainage by surgery there, and he reported 
that his back pain had stemmed from this point down for the 
previous years.  The diagnosis was low back pain with 
decreased functional activity tolerance.  

In a July 2005 letter, the veteran's private physician 
reported that the veteran had been treated in physical 
therapy for eight sessions without significant change in 
symptoms. The physician reported that the veteran continued 
to have symptoms along the right thoracic and lumbar spine, 
stemming from his surgical scar down to the iliac crest on 
the right and through the lumbosacral spine.  His symptoms 
appeared radicular in fashion at times but were not 
responding to the interventions in therapy.  He concluded 
that the veteran's non-response to therapy might be due to 
his condition being more than a musculoskeletal problem.  

In an August 2005 VA medical report, the veteran reported 
that he was still having back pain.  He stated that it was 
causing him more trouble and getting worse in the evenings.  
He complained that he could not get comfortable.  The 
physician prescribed pain medication for the veteran.  

The veteran testified at a hearing before a Decision Review 
Officer in February 2006.  Testimony revealed that while he 
was in service, the veteran parked a bulldozer he was driving 
in a place that was slick due to the drizzling rain.  He 
testified that as he disembarked from the bulldozer, he 
slipped off of the platform and came right down across the 
bulldozer's track, scraping up his hip and injuring his back.  
He reported that he was taken to a Red Cross first aid 
station to be treated, but he did not see any type of 
military medic at the time.  He stated that he was put on 
light duty for a couple of days.  He testified that his back 
caused him some trouble after that incident, but he just 
toughed it out and never did anything about it.  He reported 
that the soldiers were a month late leaving Korea, and 
everyone was so anxious to get home that they rushed through 
the separation examinations.  He stated that they were told 
that they would be held for another four or five days if 
there were any abnormalities found on their separation 
examinations, so everyone rushed through their examinations 
because they were eager to go home.  He testified that after 
his back healed in service, he felt fine during the day, but 
the pain was worse in the evening.  He reported that many 
doctors he had seen over the years had told him that he was 
damaged but had to learn to live with the pain.  He further 
reported that he injured his back on the bulldozer in 
approximately the same place where he had a chest tube 
surgically installed to drain his lungs when he had pneumonia 
in 1942.  He also testified that he had had a black box 
containing names and addresses of friends from service as 
well as letters he wrote to friends and family during 
service, but this black box was stolen when he was robbed one 
day.  

In a February 2006 VA medical report, the veteran complained 
that his back pain was worsening and that the physical 
therapy did not help him.  The physician found spondylosis 
and prescribed him some medication.  On VA examination in 
July 2006, the veteran reported experiencing discomfort in 
the area around where he had a surgical scar that he had 
previously sustained as a small child when he had a chest 
tube placed and a rib removed in the thoracic region.  He 
also stated that he had not had any other surgery in that 
region.  He complained of nearly daily and constant pain in 
that region.  Examination revealed a well-healed nine 
centimeter thoracotomy type incision in the mid thoracic 
region.  Radiographs of the veteran's thoracic spine showed 
osteoporosis, mild C5-C6 degenerative disc disease, and 
multilevel anterior osteophytes of the thoracic and lumbar 
spine.  

The examiner reviewed the veteran's entire case file and 
diagnosed him with symptomatic residuals of childhood rib 
removal.  The examiner further opined that the veteran's fall 
from a bulldozer during service was not the cause or 
resultant to his current thoracic region complaints.  He 
stated that it was common for patients to have lifelong 
symptoms of thoracotomy and rib removal because of irritation 
in that region, particularly with the thoracic level nerve 
roots that were injured during surgery with rib removal.  He 
found that the veteran did not have complaints in the 
thoracic spine mid region.  He opined that the veteran's 
thoracic region condition was not truly a back condition, but 
instead was from an unrelated etiology such as scar tissue 
involving the rib removal.  He concluded that although the 
fall from the bulldozer may have caused some local 
aggravation and acute pain during service, the veteran's 
current symptoms were more likely related to the residuals of 
surgery and not to the trauma sustained during service.  

The veteran testified before the Board at a Travel Board 
hearing in July 2007.  He testified again as to the 
circumstances of his back injury in service, how he lost the 
information of his friends from service in a robbery, and the 
circumstances of his separation examination.  Further 
testimony revealed that he was unable to stand straight 
because he tended to lean forward to favor his back.  He 
testified that his back pain had kept him from attending his 
grandchildren's baseball games because he was unable to sit 
up in a regular seat for very long.  He reported that taking 
Tylenol and sitting in his recliner at home alleviated his 
symptoms the most.  He stated that his pain was worse at the 
end of the day or after he had been very active.  He 
testified that it did not hurt to walk for long distances 
because he could lean forward to protect his back or make it 
feel better.  He also reported that his injury in service did 
not occur during combat.  


Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  


Analysis

In the present case, the veteran contends that he injured his 
back during service in Korea when he fell off of a bulldozer.  
He reports that he received treatment at an aid station.  At 
his hearing before the Board, the veteran reported that the 
injury did not occur during combat.  Thus, 38 U.S.C.A. § 
1154(b) is not applicable in this case.   Nevertheless, the 
Board concludes that the veteran's account of an in-service 
fall off of a bulldozer is credible.  Thus, the essential 
question before the Board is whether the veteran's current 
low back disability is etiologically related to his in-
service fall.  

While the veteran asserts back pain since service, the 
medical evidence first documents treatment for back pain 
(that was related to pneumonia) in 1970.  The first clinical 
diagnosis of a back disability is contained in private 
medical records dated in 2004.  

The Board finds the July 2006 VA examination to be highly 
probative.  In placing great weight on the July 2006 opinion, 
the Board notes that the examiner reviewed the veteran's 
entire case file thoroughly, performed a comprehensive spine 
examination, and provided adequate rationale for the opinion.  
In forming his opinion, the examiner acknowledged that the 
veteran's accident in service may have caused local 
aggravation and pain during service but explained why the 
veteran's current symptoms were more likely related to the 
residuals of his pre-service surgery.  The Board accordingly 
finds the July 2006 VA medical opinion to be highly probative 
as to whether the veteran's back disability was related to 
service because the examiner at the July 2006 examination 
based the opinion on a complete review of the veteran's case 
file, a detailed medical examination, and adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
back disability.  In addition, arthritis was not diagnosed 
within one year of separation, so presumptive service 
connection for a back disability is not warranted.  

The veteran contends that his current back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's back disability is in February 1970, 
approximately 17 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's back 
disability developed in service.  Therefore, the Board 
concludes that the back disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disability is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


